230 Ga. 623 (1973)
198 S.E.2d 284
NORTH GEORGIA FINISHING, INC.
v.
DI-CHEM, INC.
27697.
Supreme Court of Georgia.
Argued March 12, 1973.
Decided May 24, 1973.
Mitchell, Mitchell, Coppedge & Boyett, Warren N. Coppedge, Jr., for appellant.
McCamy, Minor, Phillips & Tuggle, Pittman, Kinney, Kemp, Pickell & Avrett, for appellees.
PER CURIAM.
This case comes here by grant of a writ of certiorari to the Court of Appeals to review that court's judgment. 127 Ga. App. 593 (194 SE2d 508).
The original appeal was to this court, and this court erroneously transferred the case to the Court of Appeals.
We now conclude that a constitutional issue was sufficiently raised, that the judgment of the Court of Appeals was erroneous, and that judgment must be reversed.
Upon remand to the Court of Appeals, direction is given that the case be retransferred to this court for re-docketing here, so that the constitutional issues raised may be argued and decided on the merits.
Judgment reversed with direction. All the Justices concur except, Mobley, C. J., Grice, P. J., and Nichols J., who dissent from the judgment of reversal.